Title: To Thomas Jefferson from Luther Martin, 24 June 1797
From: Martin, Luther
To: Jefferson, Thomas


                    
                        Sir
                        Baltimore, June 24th, 1797.
                    
                    In your notes on Virginia, combating certain sentiments of the celebrated Buffon, you have given us an eulogium of the North American savages, and, to establish their eminence in oratory, have introduced the speech of Logan (whom you have dubbed a Mingo chief) to lord Dunmore, when governor of Virginia;—a morsel of eloquence, in your opinion, not to be excelled by any passage in the orations of Demosthenes, Cicero, or of any more eminent orator, if Europe has furnished more eminent. And, that your reader might be the better enabled to distinguish all its superiority of lustre, you have given him the following preliminary statement of incidents: “In the spring of the year 1774, (you say) a robbery and murder were committed on an inhabitant of the frontiers of Virginia, by two Indians of the Shawanese tribe. The neighbouring whites, according to their custom, undertook to punish this outrage in a summary way. Col. Cresap, a man infamous for the many murders he had committed on those much injured people, collected a party and proceeded down the Kanaway, in quest of Vengeance. Unfortunately, a canoe of women and children, with one man only, was seen coming from the opposite shore, unarmed, and unsuspecting an hostile attack from the whites. Cresap and his party concealed themselves on the bank of the river, and the moment the canoe reached the shore, singled out their objects, and at one fire killed every person in it. This happened to be the family of Logan, who had long been distinguished as the friend of the whites. This unworthy return provoked his vengeance. He accordingly signalized himself in the war which ensued. In the autumn of the same year, a decisive battle was fought, at the mouth of the Great Kanhaway, between the collected forces of the Shawanese, Mingoes and Delawares, and a detachment of the Virginia militia. The Indians were defeated and sued for peace. Logan, however, disdained to be seen among the suppliants. But lest the sincerity of a treaty should be distrusted, from which so distinguished a chief absented himself, he sent by a messenger the following speech to be delivered to Lord Dunmore.”
                    This story and that speech, of Logan having been selected by Mr. Fennel in his readings and recitations, moral, critical, and entertaining, induced me to address to that gentleman a letter on the subject, which perhaps you may not have seen, for I know not whether you are in the habit of reading the news-papers; but that you may, if you please, have an opportunity of seeing it, permit me to refer you to the 26th number of Porcupine’s Gazette, printed in the city of Philadelphia, in which paper a copy of my letter was published.
                    
                    To the world at large, and to every individual interested, you, as an historian, must be considered answerable, that the speech of Logan is genuine, unadulterated, and not a fiction. And as, that the beauty and excellence of that speech might be the more clearly perceived, you thought good to enter into a detail of facts. To the world, and to every person interested, you must, as an historian, be considered answerable for the truth of those facts.
                    I first became acquainted with col. Cresap in the year 1772. I was then on a journey to Fort Pitt. Col. Cresap was at that time living at his seat by Old Town. He was never on the west side of the Allegany mountains from that day until his death. Nor was Logan’s family killed on the Kanhaway, but at the mouth of Yellow Creek, on the east side of the Ohio river, and about forty or fifty miles above Fort Wheelan. And as you have so much mistook the place where the transactions happened, which, by the by, is a little remarkable in an enlightened historian, volunteering on events which happened in the state where he lived, and those too of so recent a date, it is not very improbable, that you have been equally mistaken in the person, or in the title of the person, whom you have fixed on as the principal personage in those transactions. Although the Cresaps all lived within a few hundred yards of your state, and the north branch of Potowmack, one of its boundaries ran through their possessions. I will therefore take no advantage of any error you may have made in the designatio personæ, but will give you full liberty to select, out of the whole family, the individual on whom you wish to fix the charge.
                    And now, Sir, to lay the proper foundation for the further investigation of this subject, permit me to request, and not only to request, but to expect, your answer to the following questions.
                    1st, From what document did you copy the speech of Logan; or from whom did you receive your information of that speech, and of its contents?
                    2d, What person was meant to be designated by the title and name of Col. Cresap, as used by Logan in his speech, and by yourself, in your statement of the incidents necessary for the better understanding that speech?
                    3d, Whence did you procure your information that Col. Cresap, or any person of that name was “infamous for the many murders he had committed on the much injured Indians?” When and where were those murders committed? and who of those “much injured people” were the victims?
                    It is not in the human heart to feel that I need an apology for proposing to you these questions; but, if an apology was wanting I have it:—In  two amiable daughters, a parent may at least be pardoned for thinking them such, who are directly descended from that man, whose character your pen, I hope from no worse motive than to support a philosophical hypothesis, has endeavoured to stigmatise with indelible infamy! a variety of circumstances have combined to give an unmerited celebrity, and extensiveness of diffusion to an unfounded calumny. This calumny I will efface.
                    The letter I have written on this subject to Mr. Fennel; the letter I now address to you, and all those which I shall hereafter address to you on the same subject, I shall transmit to the authors of the Annual Register in Great Britain, by them to be published; and to the Rev. Mr. Morse, to Mr. Lendrum, and to every other author, by whom the speech and story of Logan may have been copied from your Notes, will I also send the same to be hereafter inserted by them in a republication of their works.
                    If my directions are complied with, this will be delivered you immediately on the rising of Congress; for I would not wish to take off your attention one single moment from the concerns of the public, while Congress is in session. With due respect, I am, Sir, Your obedient servant,
                    
                        Luther Martin
                    
                